CRONA CORP. Strada Jean-Louis Calderon 31 Bucharest Romania April 7, 2017 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Acceleration Request Requested Date: April 10, 2017 Requested Time: 4:00 PM Eastern Time Re: Crona Corp. Form S-1 Registration Statement (Registration No. 333-216180) originally filed February 22, 2017, as amended Ladies and Gentlemen: Crona Corp. (the “Registrant”) hereby requests that the Securities and Exchange Commission take appropriate action to declare the above-captioned Registration Statement on Form S-1 effective at the “Requested Date” and “Requested Time” set forth above or as soon thereafter as practicable. The Registrant hereby authorizes Joseph P. Galda, who is an attorney with the Registrant’s outside legal counsel, J.P.
